Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   November 02, 2016

The Court of Appeals hereby passes the following order:

A17E0010. WILLIAMS v. THE STATE.

      Elbert L. Williams has filed in this Court a Petition For a Writ of Mandamus,
seeking the issuance of an order directing the trial judge to order the district attorney
to respond to a pleading Williams filed and the trial court already purportedly ruled on.
      We lack jurisdiction of this case. Mandamus is an extraordinary remedy that falls
within our Supreme Court’s general appellate jurisdiction. See Stendahl v. Cobb
County, 284 Ga. 525, n. 1 (668 SE2d 723) (2008) (citation omitted); Ga. Const. of 1983,
Art. VI, Sec. VI, Par. III (5). It is for the Supreme Court to determine whether
Williams has properly complied with any requisite procedure to invoke its jurisdiction.
See Howard v. Fuller, S08O0357 (decided, November 30, 2007) (reiterating procedure
to be followed before seeking to invoke Supreme Court’s original jurisdiction to issue
a writ of mandamus against a trial judge). Accordingly, this appeal is hereby
TRANSFERRED to the Supreme Court for disposition.

                                         Court of Appeals of the State of Georgia
                                                                               11/02/2016
                                                 Clerk’s Office, Atlanta,____________________
                                                 I certi fy that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my si gnature and the seal of said court
                                         hereto affixed the day and year last above written.

                                                                                           , Clerk.